Citation Nr: 0312231	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-10 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Whether an evaluation higher than 50 percent for 
schizophrenia is warranted from September 29, 1997, to 
January 4, 2000.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
RO that granted a claim of entitlement to service connection 
for schizophrenia, and assigned a 50 percent evaluation under 
38 C.F.R. § 4.130 (Diagnostic Code 9203), effective from 
September 29, 1997.  In November 1999, the Board denied a 
higher evaluation.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In June 2000, the veteran's representative filed a 
motion to vacate the Board's November 1999 decision.  In 
November 2000, VA General Counsel filed a motion for summary 
affirmance, requesting that the Court affirm the Board's 
November 1999 decision.  By an order dated in April 2001, the 
Court vacated the Board's November 1999 decision, and 
remanded the case to the Board for re-adjudication.  
Thereafter, by rating action of May 2001, the RO increased 
the rating for schizophrenia from 50 to 100 percent, 
effective from January 4, 2000.

In August 2002, the Board denied a higher evaluation.  The 
veteran appealed the Board's decision to the Court.  In 
February 2003, the veteran's representative and VA General 
Counsel filed a joint motion for remand.  By an order dated 
in February 2003, the Court vacated the Board's August 2002 
decision, and remanded the case to the Board for re-
adjudication.  

The Board notes that the Court has held that an appeal from 
an original award does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  (As noted above, the rating for service-connected 
schizophrenia was increased during the pendency of this 
appeal, which resulted in a "staged" rating:  50 percent from 
September 29, 1997, and 100 percent from January 4, 2000.  
Fenderson, supra.  Therefore, given that the veteran is 
receiving a 100 percent schedular rating from January 4, 
2000, the Board must still consider whether an evaluation 
higher than 50 percent is warranted from September 29, 1997, 
to January 4, 2000.  Id.)


REMAND

Review of the claims file does not reflect that the veteran 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which was signed 
into law on November 9, 2000.  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran of what is needed to substantiate the claim.  The 
veteran has one year to submit information or evidence in 
response to such a notification, and that one-year period has 
not yet passed, nor has he otherwise waived his right to that 
response period.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV).

Additionally, the record reflects that evidence has been 
received subsequent to the RO's preparation of a July 1998 
supplemental statement of the case (SSOC).  A remand of the 
case is also required to comply with DAV.  See also 38 C.F.R. 
§ 19.31 (appellant has the right to have that additional 
evidence reviewed by the RO in the first instance unless he 
waives such consideration in writing).

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio, 16 Vet. App. at 187.  The 
veteran should be specifically informed 
of the information or evidence he needs 
to submit, and he should be told of the 
one-year period for response under 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  After complying with the notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional information or evidence, the 
RO should re-adjudicate the claim.  If 
the benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in July 1998 as well the 
citation to 38 C.F.R. § 3.159.  38 C.F.R. 
§ 19.31 (2002).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period for 
submitting information or evidence as set forth in 
38 U.S.C.A. § 5103(b) has expired, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

